DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 11/4/2020, amended claims 1 and 5, cancelled claims 2-4 and 6-14, and new claims 16-22 are acknowledged. Claims 1, 5, and 15-22 remain pending.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Zambelli (US Publication No. 2010/0204611 A1).

Regarding claims 1 and 19, Zambelli discloses a biopsy device comprising: 
an outer needle hub (3) (see Figure 1); 
an outer needle (2) coupled at a proximal end to the outer needle hub, the outer needle including: 
an outer needle tip (27) at an opposite distal end (see Figures 1-2); 

an inner surface defining a lumen (25) through said outer needle for receiving tissue therein, said inner surface including a countersink (21) extending from said tip toward said proximal end (see Figure 2);
an inner needle hub (8); and 
an inner needle (7) coupled at a proximal end to said inner needle hub, the inner needle coaxially disposed within the lumen of said outer needle and including an a solid inner needle tip (70) at an opposite distal end configured for expelling tissue from said lumen of said outer needle when said inner needle is advanced toward said distal end of the outer needle (see Figures 14-15 and [0070] and [0077]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zambelli, further in view of Negroni (US Publication No. 2004/0127814 A1).

Regarding claims 5 and 16, it is noted Zambelli does not specifically teach said countersink is tapered at approximately a one to two degree angle relative to the inner surface or said countersink is tapered at an angle relative to the inner surface of between one degree (1º) and six degrees (6º). However, Negroni teaches a countersink that is tapered at approximately a one to two degree angle relative to the inner surface or a countersink that is tapered at an angle relative to the inner surface of between one degree (1º) and six degrees (6º) (see Figure 7 and [0039]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the biopsy device of In re Aller, 105 USPQ 233.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zambelli, further in view of Morello (US Publication No. 2004/0260200 A1).

Regarding claim 15 as best understood, Zambelli teaches a biopsy device comprising: 
an outer needle hub (3) (see Figure 1); 
an outer needle (2) coupled at a proximal end to the outer needle hub, the outer needle defining an outer diameter and an inner diameter (see Figure 2) and including: 
an outer needle tip (27) at an opposite distal end (see Figures 1-2); 
a tissue slicing feature (28) defined at said tip configured for cutting tissue (see Figures 1-2); 

an inner needle hub (8); and 
an inner needle (7) coupled at a proximal end to said inner needle hub, the inner needle including an inner needle tip at an opposite distal end, said inner needle coaxially disposed within the outer needle (see Figures 14-15 and [0070]), 
wherein and said depth of said countersink has a dimension of 0.08-0.10 inches (see [0053]).
It is noted Zambelli does not specifically teach said outer diameter has a dimension from 0.035-0.065 inches and said inner diameter has a dimension from 0.0535-0.0295 inches. However, Morello teaches an outer needle (15) coupled at a proximal end to the outer needle hub (100), the outer needle defining an outer diameter and an inner diameter, wherein said outer diameter has a dimension from 0.035-0.065 inches and said inner diameter has a dimension from 0.0535-0.0295 inches (see [0035] and [0037]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the biopsy device of Zambelli to include an outer needle having an outer diameter having a dimension from 0.035-0.065 inches and an inner diameter having a dimension from 0.0535-0.0295 inches, as disclosed in Morello, because such dimensions correspond generally to 16-20 gauge needles, which are commonly used in biopsy procedures. Further, it would have been an obvious matter of design choice to modify the outer needle of Zambelli to have an outer diameter of 0.035-0.065 inches In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 17-18 and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zambelli, further in view of Erlich (US Patent No. 5,595,185).

Regarding claim 17, it is noted Zambelli does not specifically teach a housing slidably supporting said outer needle hub and said inner needle hub with said inner needle coaxially disposed within said outer needle; and a spring-driven firing mechanism coupled to said outer needle hub and activatable to drive said outer needle distally relative to said inner needle. However, Erlich teaches a housing (1) slidably supporting said outer needle hub (13) and said inner needle hub (14) with said inner needle coaxially disposed within said outer needle; and a spring-driven (19, 20) firing mechanism (5) coupled to said outer needle hub and activatable to drive said outer needle distally relative to said inner needle (see Figures 2-7 and col. 3, line 42-col. 4, line 23). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the biopsy device of Zambelli to include a housing slidably supporting said outer needle hub and said inner needle hub with said inner needle coaxially disposed within said outer needle; and a spring-driven firing mechanism coupled to said outer needle hub and activatable to drive said outer needle distally 
Regarding claim 18, Erlich teaches said firing mechanism has a charged position prior to being activated in which the distal end (31) of said outer needle is distal of said distal end (32) of said inner needle (see Figure 2 and col. 3, lines 64-67).
Regarding claim 20, Zambelli teaches a biopsy device comprising: 
an outer needle hub (3) (see Figure 1); 
an outer needle (2) coupled at a proximal end to the outer needle hub, the outer needle including: 
an outer needle tip (27) at an opposite distal end (see Figures 1-2); 
a tissue slicing feature (28) defined at said tip configured for cutting tissue (see Figures 1-2); 
an inner surface defining a lumen (25) through said outer needle for receiving tissue therein (see Figure 2); and 
a tissue retention and separation feature (21) defined in said lumen at said distal end operable to retain and separate tissue within said lumen (see Figure 2 and [0053]).
It is noted Zambelli does not specifically teach a housing slidably supporting said outer needle hub or a spring-driven firing mechanism coupled to said outer needle hub and activatable to drive said outer needle outward relative to said housing and into tissue to be retained and separated. However, Erlich teaches a housing (1) slidably 
Regarding claim 21, Zambelli teaches said tissue retention and separation feature includes a countersink formed in said inner surface at said tip and extending proximally from said tip to said inner diameter at a depth from said tip (see Figure 2 and [0053]).
Regarding claim 22, Zambelli teaches an inner needle hub (8); and an inner needle (7) coupled at a proximal end to said inner needle hub, the inner needle coaxially disposed within the lumen of said outer needle and including a solid inner needle tip at an opposite distal end configured for expelling tissue from said lumen of said outer needle when said inner needle is advanced toward said distal end of the outer needle (see Figures 14-15 and [0070] and [0077]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791